Exhibit 10.23

AMENDMENT NO. 1 TO

ROADWAY LLC PENSION PLAN

As amended and restated January 1, 2004

WHEREAS, Yellow Roadway Corporation (the “Company”) previously adopted the
Roadway LLC Pension Plan, as amended and restated January 1, 2004 (the “Plan”);

WHEREAS, Section 2.3 of the Plan provides that the interest rate used in the
calculation of a lump sum distribution under the Plan will be the interest rate
on 30-year Treasury securities in effect for the month of August preceding the
calendar year of the lump sum distribution;

WHEREAS, Section 2.27 of the Plan generally provides that a Participant’s “Final
Average Annual Compensation,” which is used to calculate the Participant’s
pension under the Plan, is the average of the Participant’s compensation over
the 60-month period ending with his retirement or other termination of
employment;

WHEREAS, Section 3.4 of the Plan generally provides that participation
thereunder is limited to employees who were participants under the Plan on
December 31, 2003;

WHEREAS, Section 5.5 of the Plan provides that if upon termination of
employment, the present value of participant’s accrued benefit is not more than
$5,000, the Plan will automatically distribute the accrued benefit to the
Participant in a single lump sum payment;

WHEREAS, Section 5.2 contains provisions regarding a participant who elects a
retroactive annuity starting date for his or her pension;

WHEREAS, Section 9.1 of the Plan provides the Company may amend the Plan at any
time by action of its Board of Directors or the Compensation Committee of its
Board of Directors;

WHEREAS, effective March 28, 2005, regulations issued by the Department of Labor
and similar guidance issued by the Internal Revenue Service (“Regulations”)
provide that under a tax-qualified retirement plan where the present value of a
participant’s accrued benefit is greater than $1,000, but not more than $5,000,
then upon mandatory distribution of the accrued benefits as a lump sum payment,
the distribution is required to be rolled over to an individual retirement plan
designated by the plan administrator if the participant does not make an
election with respect to his or her accrued benefit; and

WHEREAS, the Corporation desires to amend the Plan (i) to comply with the
Regulations and provide that, if a participant fails to elect whether to have a
mandatory distribution of greater than $1,000 paid to him or her directly or
paid in a direct rollover to an eligible retirement plan, the Plan Administrator
will pay the distribution in cash in a direct



--------------------------------------------------------------------------------

rollover to an individual retirement plan established by the Plan Administrator,
(ii) to change the averaging period for calculating a participant’s Final
Average Annual Salary to the five consecutive year period out of the
participant’s final ten years of employment that results in the highest average
compensation, (iii) to clarify that an employee who is an active participant
under the Plan as of December 31, 2003 and who thereafter transfers employment
to a nonparticipating Company affiliate and transfers employment back to a
participating employer will resume active participation under the Plan, and that
if such employee is a nonhighly compensated employee, the employee will receive
compensation and service credit for the employee’s period of employment with the
nonparticipating Company affiliate; (iv) to change the month for determining the
interest rate to be used in calculating a lump sum distribution under the Plan
from August to November of the calendar year preceding the calendar year of the
distribution; (v) to conform the retroactive annuity starting date provisions of
the Plan to recently issued Treasury Regulations regarding the same; and (vi) to
make certain technical and conforming changes to the Plan.

NOW, THEREFORE, BE IT RESOLVED, that, effective January 1, 2004, the Plan shall
be amended as follows:

 

  1. Restate Section 2.37(c)(1) in its entirety as follows:

(1) If an Employee, whose Period of Severance occurs as a result of a quit,
discharge, or retirement, first performs an Hour of Service for a Controlled
Group Member within the twelve (12) consecutive month period beginning on his
Severance Date, the period beginning on his Severance Date and ending on the
date on which he performs an Hour of Service shall be taken into account in
determining his Period of Service hereunder. Notwithstanding the foregoing, if
an Employee’s Period of Severance occurs as a result of a quit, discharge or
retirement during a period of absence referred to in Section 2.38(a)(ii), the
period beginning on his Severance Date (the date of the quit, discharge, or
retirement) and ending on the date on which he first performs an Hour of Service
shall not be taken into account in determining his Period of Service unless he
performs such Hour of Service within twelve (12) months of the date on which the
Employee was first absent.

 

  2. Restate the first sentence of Section 2.56(b) in its entirety as follows:

For purposes of computing an Employee’s Years of Service to determine the amount
of (as distinguished from his eligibility for) any benefit under the Plan (his
“Benefit Years of Service”), only those portions of his Periods of Service on or
after January 1, 1996, during which he is a Covered Employee shall be counted,
except that, in the case of an Employee described in Section 3.3(f) who is not a
Highly Compensated Employee, the Employee’s Periods of Service with the
nonparticipating Controlled Group Member described in Section 3.3(f) shall be
counted.

 

2



--------------------------------------------------------------------------------

  3. In Section 3.1, replace the date “December 11, 2004” with the date
“December 11, 2003.”

 

  4. Delete Section 3.3, redesignate Section 3.4 as Section 3.3, and restate new
Section 3.3 in its entirety as follows:

 

  3.3 No Commencement of Participation After December 31, 2003

Notwithstanding any other provision of the Plan, the provisions of this
Section 3.3 shall be controlling.

(a) Any Employee who is first hired by any Controlled Group Member after
December 31, 2003, shall not become a Participant under the Plan.

(b) Any individual who is a Participant (other than a Retired Participant) on
December 31, 2003, and who, after that date (1) terminates employment and incurs
a 1-Year Break in Service, or (2) otherwise ceases to be a Covered Employee,
shall not again become an active Participant, or accrue any additional benefits,
under the Plan if the individual is rehired or resumes employment as a Covered
Employee.

(c) Any individual who is a Retired Participant on December 31, 2003, and who
incurs a 1-Year Break in Service shall not again become an active Participant if
the individual is rehired as a Covered Employee.

(d) Any individual who, on December 31, 2003, is an Employee of a Controlled
Group Member that is not an Employer, and who transfers to employment with an
Employer after December 31, 2003, shall not become a Participant under the Plan.

(e) Any individual who, on December 31, 2003, is a Participant (other than a
Retired Participant), or a Covered Employee eligible to become a Participant
upon completion of the age and service requirements of Section 3.1, will
continue to be a Participant, or will become a Participant after completion of
the age and service requirements of Section 3.1, on and after January 1, 2004,
so long as he remains a Covered Employee.

(f) Notwithstanding (a) through (e) above, any Employee who (i) is a Participant
(other than a Retired Participant) under the Plan on December 31, 2003,
(ii) transfers employment to a Controlled Group Member that is not an Employer
after December 31, 2003, and (iii) transfers back to employment with an Employer
as a Covered Employee after December 31, 2003, shall become an active
Participant upon the Employee’s transfer back to employment with an Employer.

 

  5. In the last sentence of each of Sections 4.1(d), 4.2(d), 4.3(d) and 4.4(d),
replace the phrase “within the ninety (90) day period ending on the Pension
Commencement Date elected by the Participant” with the phrase “during the time
period set forth in Section 5.2(b)(2)(iii).”

 

3



--------------------------------------------------------------------------------

  6. Restate the first sentence of Section 5.1(b) in its entirety as follows:

Except as otherwise provided in the Plan, (1) no pension shall be payable under
the Plan for a Participant who dies before his Pension Commencement Date, and
(2) a Retired Participant’s pension under the Plan shall not begin until he
files an application for such pension pursuant to subsection (a) above.

 

  7. In the first sentence of each of Sections 5.2(a) and (b), insert the phrase
“or, in the case of a Participant described in Section 5.2(c)(i), his Actual
Benefit Commencement Date (as defined in Section 5.2(b)(2)(iii)).”

 

  8. Restate the first and second sentences of 5.2(b)(1) in their entireties as
follows:

A Participant may elect, at the time provided under Section 5.2(b)(2)(iii), to
waive the normal form of benefit under subsection (a) or (b) above and to have
the pension payable to him under Article IV in a form provided in subsection (a)
or (b) above or Section 5.3. An election to waive the normal form of benefit
under subsection (a) or (b) above may be revoked by the Participant, at the time
provided under Section 5.2(b)(2)(iii), and once revoked, another election may be
made at any time thereafter during the election period.

 

  9. Restate Section 5.2(b)(2) in its entirety as follows:

(2)(i) The Plan Administrator shall provide each Participant, at the time
provided in subparagraph (ii) below, a written explanation (the “Notice”) of:

(A) the terms and conditions of the normal form of benefit under subsection (a)
or (b) above;

(B) the Participant’s right to make, and the effect of, an election to waive the
normal form of benefit under subsection (a) or (b) above;

(C) the rights of a Participant’s Spouse under subsection (b) above;

(D) the Participant’s right to revoke an election to waive the normal form of
benefit under subsection (a) or (b) above and the effect of the revocation; and

(E) a general description of the eligibility features and relative values of the
normal form of benefit under subsection (a) or (b) above and the optional forms
of benefit described in Section 5.3.

 

4



--------------------------------------------------------------------------------

(ii) The Plan Administrator must furnish the Notice to the Participant at the
following time: (A) in the case of a Notice furnished to the Participant prior
to his Pension Commencement Date, not more than 90, and not less than 30, days
prior thereto, or (B) in the case of a Notice furnished to the Participant after
his Pension Commencement Date, not more than 90, and not less than 30, days
prior to the date on which the Participant’s pension actually commences (the
“Actual Benefit Commencement Date”). A Participant may elect to waive the
foregoing 30-day period; provided, however, that the Participant’s Actual
Benefit Commencement Date is not earlier than the expiration of the seven-day
period beginning on the day after the date the Notice is furnished to the
Participant (the “7-Day Period”).

(iii) A Participant may make or revoke any benefit election made pursuant to a
Notice at any time after receiving the Notice and prior to: (A) in the case of a
Notice furnished to a Participant prior to his Pension Commencement Date, the
later of his Pension Commencement Date or the last day of the 7-Day Period, or
(B) in the case of a Notice furnished to a Participant after his Pension
Commencement Date, the last day of the 30-day period described in subparagraph
(ii)(B) above or the 7-Day Period, whichever is applicable.

(iv)(A) If the Plan Administrator provides a Notice to a Participant prior to
the Participant’s Pension Commencement Date, the Participant may elect a Pension
Commencement Date that is the first day of any calendar month after the
explanation is provided to the Participant; provided, however, that the
Participant’s Actual Benefit Commencement Date is not more than 90 days after
the Notice is provided. The foregoing 90-day requirement will not be violated if
the Participant’s Actual Benefit Commencement Date is more than 90 days after
the Participant is provided with the Notice if the delay is solely on account of
administrative delay.

      (B) If the Plan Administrator provides a Notice to a Participant after the
Participant’s Pension Commencement Date, the rules in Section 5.2(c) below shall
apply.

(v) Notwithstanding any other provision of this Section 5.2, a married
Participant may elect to waive the Qualified Joint and Survivor Annuity and
elect a 100% Joint and Survivor Option that pays a lifetime benefit to the
Participant and, upon his death, pays an amount equal to 100% of the benefit
payable to the Participant to his surviving Spouse, if his Spouse is the Spouse
to whom the Participant was married on his Pension Commencement Date or, in the
case of a Participant described in Section 5.2(c)(i), his Actual Benefit
Commencement Date. This election may be made without the consent of his Spouse.
A 100% Joint and Survivor Option elected by a married Participant under this
Section 5.2 must be Actuarially Equivalent to the Qualified Joint and Survivor
Annuity with respect to such Participant.

 

5



--------------------------------------------------------------------------------

  10. Redesignate Sections 5.2(c), (d) and (e) as Sections 5.2(d), (e) and (f),
and add the following new Section 5.2(c):

(c) If the Plan Administrator provides the Notice required by subsection (b)
above to a Participant after his Pension Commencement Date, the rules in this
Section 5.2(c) shall apply notwithstanding anything in the Plan to the contrary.

(1) The Participant may elect an Actual Benefit Commencement Date that is after
the Participant’s Pension Commencement Date only if all of the following
requirements are satisfied:

(i) The Participant affirmatively elects a Pension Commencement Date that is the
first day of any calendar month before the date the Notice is provided to the
Participant, provided, however, that the Pension Commencement Date elected by
the Participant shall not be (A) prior to the date on which the Participant
otherwise could have first started receiving a pension under the terms of the
Plan (as the Plan is in effect on the Participant’s Pension Commencement Date),
(B) prior to the Participant’s early retirement date under Section 4.2(a) or
Normal Retirement Date, whichever is applicable, or (c) more than three months
prior to the Participant’s Actual Benefit Commencement Date, except that the
Participant’s Pension Commencement Date may be more than three months prior to
his Actual Benefit Commencement Date if his Actual Benefit Commencement Date is
delayed pursuant to the Plan’s “qualified domestic relations order” (as defined
in Section 414(p) of the Code) procedures.

(ii) The Participant’s Actual Benefit Commencement Date is not more than 90 days
after the Participant is provided the Notice; provided, however, that such
90-day requirement will not be violated if the Participant’s Actual Benefit
Commencement Date is more than 90 days after the date the Notice is provided if
the delay is solely on account of an administrative delay.

(iii) Subject to any adjustment as may be required to comply with clause
(vi) below, the Plan pays the Participant a make-up payment in an amount equal
to the aggregate amount of any missed payment(s) during the period from the
Participant’s Pension Commencement Date to the date of such make-up payment,
plus interest at a reasonable rate from the date(s) the missed payment(s) would
have been made to the date of the actual make-up payment.

(iv) Subject to any adjustment as may be required to comply with clause
(vi) below, periodic payments to the Participant on and after the Participant’s
Actual Benefit Commencement Date are the same as the periodic payments that
would have been paid to the Participant on and after his Pension Commencement
Date had the Participant’s pension payments actually commenced on his Pension
Commencement Date.

(v) The Participant’s Spouse (including an alternate payee under a “qualified
domestic relations order” (as defined in Section 414(p) of the

 

6



--------------------------------------------------------------------------------

Code) consents, in the manner required for obtaining spousal consent under
subsection (b)(1) above, to the distribution; provided, however, that the
Spouse’s consent under this clause (v) shall not be required if the amount of
the Spouse’s survivor annuity payments under the Participant’s elected form of
pension is not less than the amount the Spouse’s survivor annuity payments would
have been under the Qualified Joint and Survivor Annuity with a Pension
Commencement Date after the date the Notice is provided.

(vi) The distribution commencing on the Participant’s Actual Benefit
Commencement Date, as adjusted for interest, satisfies the requirements of
Section 415 of the Code applied as if the Participant’s Actual Benefit
Commencement Date was, for all purposes under Section 415 of the Code, including
determining the Applicable Interest Rate and the Applicable Mortality Table, the
Participant’s Pension Commencement Date; provided, however, that this clause
(vi) shall not apply to any pension payable in the form of an annuity if the
Participant’s Actual Benefit Commencement Date is 12 months or less from his
Pension Commencement Date.

(vii) The pension determined as of the Participant’s Pension Commencement Date
satisfies, as of his Pension Commencement Date, the requirements of Section 415
of the Code, with the Applicable Interest Rate and the Applicable Mortality
determined as of the Participant’s Pension Commencement Date.

(viii) The form of pension is not subject to Section 417(e)(3) of the Code.

(2) If the individual, if any, who was the Participant’s Spouse on the
Participant’s Pension Commencement Date is not the Participant’s Spouse on the
Participant’s Actual Benefit Commencement Date, then, unless otherwise provided
by a “qualified domestic relations order” (as defined in Section 414(p) of the
Code) the consent of that individual will not be required under this
Section 5.2(c) for the Participant to elect to have his pension benefit paid in
a form other than the Qualified Joint and Survivor Annuity.

AND BE IT FURTHER RESOLVED, that, effective March 28, 2005, the Plan shall be
amended by adding the following to the end of Section 5.5 thereof:

Effective March 28, 2005, if a mandatory distribution payable to a Participant
under this Section 5.5 is greater than $1,000 and the Participant does not elect
to have the distribution paid directly to an eligible retirement plan specified
by the Participant in a direct rollover pursuant to Section 5.6(c) or to receive
the distribution directly in accordance with Section 5.6(b), then the Plan
Administrator shall pay the distribution in cash in a direct rollover to an
individual retirement plan designated by the Plan Administrator.

 

7



--------------------------------------------------------------------------------

AND BE IT FURTHER RESOLVED, that, effective January 1, 2006, the Plan shall be
amended as follows:

 

  1. Restate Section 2.3(c) in its entirety as follows:

 

  (c) For determinations involving lump sum equivalents:

(1) the Applicable Interest Rate to be used for distributions (i) made prior to
January 1, 2000, shall be the annual rate of interest on thirty (30) year
Treasury securities for the November before the Plan Year in which the
Participant’s Pension Commencement Date occurs; (ii) made during the period
commencing on January 1, 2000 and ending on March 1, 2001, shall be the lesser
of (A) the annual rate of interest on thirty (30) year Treasury securities for
the November before the Plan Year in which the Participant’s Pension
Commencement Date occurs, or (B) the annual rate of interest on thirty (30) year
Treasury securities for the August before the Plan Year in which the
Participant’s Pension Commencement Date occurs; (iii) made during the period
commencing on April 1, 2001, and ending on December 31, 2005, shall be the
annual rate of interest on thirty (30) year Treasury securities for the August
before the Plan Year in which the Participant’s Pension Commencement Date
occurs; (iv) made during the period beginning on January 1, 2006, and ending on
December 31, 2006, shall be the lesser of: (A) the annual rate of interest on
thirty (30) year Treasury securities for the August before the Plan Year in
which the Participant’s Pension Commencement Date occurs, or (B) the annual rate
of interest on thirty (30) year Treasury securities for the November before the
Plan Year in which the Participant’s Pension Commencement Date occurs; and
(v) made after December 31, 2006, shall be the annual rate of interest on thirty
(30) year Treasury securities for the November before the Plan Year in which the
Participant’s Pension Commencement Date occurs; and

(2) the Applicable Mortality Table to be used shall be the mortality table
prescribed by the Secretary of the Treasury pursuant to Code
Section 417(e)(3)(A)(ii)(I).

 

  2. Restate Section 2.27 in its entirety as follows:

 

  2.27 Final Average Annual Compensation

(a) Effective for periods prior to January 1, 2006, the term “Final Average
Annual Compensation” means the annual average of Compensation received by a
Participant from an Employer or a Controlled Group Member described in
Section 3.4(e) during the final sixty (60) consecutive months in which he is a
Covered Employee or an Employee described in Section 3.4(e), respectively.
Notwithstanding the foregoing, for purposes of determining a Participant’s Final
Average Annual Compensation, no period during which a Participant is on a leave

 

8



--------------------------------------------------------------------------------

of absence and receives less than 100% of his basic rate of Compensation shall
be considered. For purposes of determining the Compensation that applies to a
particular month, the following rules shall apply: (1) if the latest months
considered equal only a portion of a calendar year, the actual Compensation for
those months will be used, (2) if any months considered equal an entire calendar
year, the actual Compensation for that year will be used, and (3) if the
earliest months considered equal only a portion of a calendar year, a proration
of the Compensation for that year will be used, based on the number of months
under consideration. For purposes of determining a Participant’s Final Average
Annual Compensation, to the extent necessary, months and “compensation” (as
defined in the Prior Plan) attributable to periods prior to January 1, 1996
while the Participant was a “covered employee” under the Prior Plan (as defined
in the Prior Plan) shall be taken into account.

(b) Effective for Plan Years beginning on and after January 1, 2007, the term
“Final Average Annual Compensation” means the total of a Participant’s
Compensation for the five (5) consecutive qualified Plan Years out of the
Participant’s final ten (10) consecutive qualified Plan Year that will produce
the highest total, divided by five (5). For this purpose, a “qualified” Plan
Year is any Plan Year in which (1) the Participant completes 1,000 Hours of
Service with an Employer or, in the case of a Participant described in
Section 3.3(f), the nonparticipating Controlled Group Member described in
Section 3.3(f). Final Average Annual Compensation excludes Compensation earned
by a Participant before the date on which he begins participation under the
Plan.

(c) Effective for Plan Years beginning on January 1, 2006, and ending on
December 31, 2006, the term “Final Average Annual Compensation” means the
greater of (1) the amount determined under subsection (a) above, or (2) the
amount determined under subsection (b) above.

AND BE IT FURTHER RESOLVED, that the cross-references of the Plan shall be
redesignated, as necessary, in accordance with the foregoing resolutions.

 

9



--------------------------------------------------------------------------------

AND BE IT FURTHER RESOLVED, that, except as otherwise amended by this Amendment
No. 2, the Plan shall remain in full force and effect.

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officers on this 29th day of December, 2005.

 

YELLOW ROADWAY CORPORATION By:   Benefits Administrative Committee By:  

/S/ HAROLD D. MARSHALL

Name:   Harold D. Marshall Title:   Vice President – Employment Benefits
Chairman, Benefits Administrative Committee

 

10